Citation Nr: 9915712	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for migraine headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
August 1987.  

This appeal initially arose from a July 1996 rating decision 
of the RO.  The claims were remanded this matter in July 1998 
for further development.  



FINDING OF FACT

The veteran's currently demonstrated migraine headaches 
disorder likely had its clinical onset during his period of 
military service.  



CONCLUSION OF LAW

The veteran's migraine headaches are due to disease or injury 
which was incurred in service.  38 U.S.C.A. §§ 1131, 5107(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issue of entitlement to 
service connection for migraine headaches is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation. In this regard, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990.  The Board finds in this 
regard that the veteran has presented a well-grounded claim 
of service connection for migraine headaches.  


Background

A careful review of the service medical records shows that 
the veteran was seen complaining of migraine headaches in 
February 1984.  The diagnosis was that of viral syndrome.  In 
March 1986, he was seen complaining of aches in the back, 
chill and fever.  He also had nausea and headaches.  The 
assessment was that of viral syndrome.  Later that month, he 
was seen again, after injuring himself in a motorcycle 
accident.  He sustained an abrasion of the shoulder.  
Evaluation of the head and neck proved normal.  A 
neurological examination revealed no motor deficits.  In 
April 1987, he was treated for complaints of migraine 
headaches associated with blurred vision and mild nausea.  
The assessment was that of tension headaches.  The next 
month, he was referred to the emergency room because of 
complaints of migraine headaches.  It was noted on the 
veteran's Report of Medical History in September 1981 and for 
the Reserve in March 1988, that he answered "no" when asked 
if he had frequent or severe headaches.  

In October 1995, the veteran was seen by VA for treatment of 
migraine headaches.  He gave a history of migraines, tunnel 
vision (aura) and pain.  Physical examination revealed the 
headaches were not photophobic.  Neurological examination was 
intact.  He appeared ill, but his vital signs were stable.  
The diagnosis was that of migraine headache.  

In May 1996, the veteran underwent a VA examination.  He 
reported a long history of vascular-type migraine headaches.  
He reported that the headaches were spontaneous and without 
warning and occurred at least once per month, if not more 
frequently.  The neurological examination demonstrated no 
evidence of organic mental dysfunction.  Cranial nerve 
examination demonstrated no abnormality.  Motor system 
examination demonstrated normal muscle mass, tone, strength, 
station, gait and coordination.  Primary sensory modalities 
were normal.  Tendon reflexes were symmetrical, and there 
were no pathologic reflexes.  The diagnostic impression was 
that of migraine without aura with a frequency of about one 
each month.  

The veteran provided personal hearing testimony before a 
hearing officer at the RO in March 1997.  He testified that 
his headaches began in 1982, precipitated by blindness and 
followed by pain.  He related that he was sent to the Primary 
Care Clinic in April 1987 and was seen again in May 1987.  He 
stated that he was treated with Midrin for his migraine 
headaches and continued to have headaches after his discharge 
from service.  He also testified that the headaches that he 
had after service discharge were similar to the headaches he 
was having in service.  

The veteran underwent VA examination in February 1998.  He 
made complaints of occasional headaches that he thought were 
migraines.  The examination included a CT scan of the 
veteran's sinuses which were normal.  There was no evidence 
of an abnormal problem.  The external nose and the nasal 
vestibule were normal.  The septum was midline.  The nose was 
then transversed using the fiberscope and the turbinates were 
normal without any purulence.  The meati were normal as well 
as the floor of the nose and the mucosa.  The fiberscope was 
then passed through the nasopharynx which showed some 
hypertrophy of the Waldeyer's ring and the larynx was 
visualized.  The diagnostic impression was that of headaches 
of uncertain etiology, not felt to be sinusitis by any 
etiology, but most likely migraine in nature.  

Pursuant to the Board's Remand in July 1998, the veteran 
underwent a VA examination in December 1998.  The examiner 
indicated that the veteran reported two types of headaches.  
One type of headache, he described, as being around the cheek 
bones and associated with sinus infection.  He was being 
treated with antibiotics and decongestants for the sinus 
infection.  He also complained of a second type of headache 
which he described as beginning with brightly colored 
flashing lights throughout his visual field and followed by a 
sensation of nausea and a sharp piercing headache, usually in 
the right frontal part of his skull.  He related that these 
headaches lasted approximately three days.  He related that 
he had one of these type headaches approximately once a 
month.  He generally took Midrin for his headache and found 
it to be more or less effective.  He had not taken any 
triptan drugs.  The examiner noted that a review of the 
veteran's claims folder did not record any particular 
headache events while the veteran was on active duty, 
although there was one entry in his health record in which he 
was said to have had a migraine headache.  There was no 
description associated with that entry.  Neurological 
examination demonstrated an alert man with no signs of 
organic mental dysfunction and no cranial nerve impairment.  
There was no neck bruit.  Motor system, sensory system and 
reflexes were all normal.  The diagnostic assessment was that 
the veteran described migraine with aura occurring once a 
month and incapacitating him for a period of three days.  The 
examiner stated that there was no evidence of residual of the 
motorcycle accident in service affecting the nervous system.  


Analysis

It is the veteran's contention that he has migraine headache 
disorder which began as the result of his period of service. 
The medical evidence of record does support this contention.  
Here, the evidence shows that the veteran had been diagnosed 
with migraine headaches on at least one occasion since 
service. Accordingly, he has satisfied the first element of a 
well-grounded claim. 

The second element necessary to establish a well-grounded 
claim requires evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  The veteran has fulfilled this prong of the Caluza 
test as he has been seen on an emergency basis while in 
service for complaints of migraine headaches.  

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  Here, the 
veteran has asserted that the migraine headaches have 
continued since the time of service.  He is certainly 
competent to provide statements regarding the occurrence of 
events involving his manifestations such as his complaints of 
migraine headaches and the associated symptoms.  see 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  These assertions 
of ongoing headache problems since service are supported by 
the medical evidence of record.  Accordingly, the Board finds 
that the competent evidence of record provides a basis for 
concluding that the current migraine headache disorder likely 
had its clinical onset during service.  



ORDER

Service connection for migraine headache is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

